  Case 19-12162-amc            Doc 15   Filed 04/15/19 Entered 04/15/19 15:56:45             Desc Main
                                        Document     Page 1 of 8

                                               L.B.F. 3015.1

                                UNITED STATES BANKRUPTCY COURT
                                EASTERN DISTRICT OF PENNSYLVANIA

  In re:                                          Case No.:        19-12162-amc

  Charles Crawford,                               Chapter:         13

                   Debtor(s)
                                          Chapter 13 Plan

           X Original
                            Amended

  Date:    April 14, 2019

                               THE DEBTOR HAS FILED FOR RELIEF UNDER
                                CHAPTER 13 OF THE BANKRUPTCY CODE

                                   YOUR RIGHTS WILL BE AFFECTED

  You should have received from the court a separate Notice of the Hearing on Confirmation of Plan, which
  contains the date of the confirmation hearing on the Plan proposed by the Debtor. This document is the
  actual Plan proposed by the Debtor to adjust debts. You should read these papers carefully and discuss
  them with your attorney. ANYONE WHO WISHES TO OPPOSE ANY PROVISION OF THIS PLAN
  MUST FILE A WRITTEN OBJECTION in accordance with Bankruptcy Rule 3015 and Local Rule 3015-4.
  This Plan may be confirmed and become binding, unless a written objection is filed.

                    IN ORDER TO RECEIVE A DISTRIBUTION UNDER THE PLAN, YOU
                   MUST FILE A PROOF OF CLAIM BY THE DEADLINE STATED IN THE
                                NOTICE OF MEETING OF CREDITORS.

Part 1: Bankruptcy Rule 3015.1(c) Disclosures

    X Plan contains non-standard or additional provisions – see Part 9
      Plan limits the amount of secured claim(s) based on value of collateral – see Part 4
    X Plan avoids a security interest or lien – see Part 4 and/or Part 9

Part 2: Plan Payment, Length and Distribution – PARTS 2(c) & 2(e) MUST BE COMPLETED IN EVERY
CASE
    § 2(a)(1) Initial Plan:
       Total Base Amount to be paid to the Chapter 13 Trustee (“Trustee”) $ 20,880
        Debtor shall pay the Trustee $ 348 per month for 60 months; and
        Debtor shall pay the Trustee $ _________ per month for ____ months.
       Other changes in the scheduled plan payment are set forth in § 2(d)

     § 2(a)(2) Amended Plan:
        Total Base Amount to be paid to the Chapter 13 Trustee (“Trustee”) $ ______________
     The Plan payments by Debtor shall consists of the total amount previously paid ($_______) added to
the new monthly Plan payments in the amount of $______ beginning __________(date) and continuing for
______ months.
       Other changes in the scheduled plan payment are set forth in § 2(d)


                                                      1
  Case 19-12162-amc            Doc 15      Filed 04/15/19 Entered 04/15/19 15:56:45                 Desc Main
                                           Document     Page 2 of 8

     § 2(b) Debtor shall make plan payments to the Trustee from the following sources in addition
to future wages (Describe source, amount and date when funds are available, if known):



     § 2(c) Alternative treatment of secured claims:
         X None. If “None” is checked, the rest of § 2(c) need not be completed.

            Sale of real property
            See § 7(c) below for detailed description

            Loan modification with respect to mortgage encumbering property:
            See § 4(f) below for detailed description

     § 2(d) Other information that may be important relating to the payment and length of Plan:


     § 2(e) Estimated Distribution:
        A. Total Priority Claims (Part 3)
             1.   Unpaid attorney’s fees                                $ 3,750.00
             2.   Unpaid attorney’s costs                               $
             3.   Other priority claims (e.g., priority taxes)          $
        B. Total distribution to cure defaults (§ 4(b))                 $
        C. Total distribution on secured claims (§§ 4(c) &(d))          $
        D. Total distribution on unsecured claims (Part 5)              $
                                             Subtotal                   $
        E. Estimated Trustee’s Commission                               $
        F. Base Amount                                                  $


Part 3: Priority Claims (Including Administrative Expenses & Debtor’s Counsel Fees)


     § 3(a) Except as provided in § 3(b) below, all allowed priority claims will be paid in full unless
the creditor agrees otherwise:

 Creditor                              Type of Priority                      Estimated Amount to be Paid
 Jefferson Law, LLC                    Administrative                        POC No.3: $3,750
 Attorney Fees




                                                           2
  Case 19-12162-amc                  Doc 15       Filed 04/15/19 Entered 04/15/19 15:56:45                  Desc Main
                                                  Document     Page 3 of 8

    § 3(b) Domestic Support obligations assigned or owed to a governmental unit and paid less
than full amount.
     X None. If “None” is checked, the rest of § 3(b) need not be completed.
         The allowed priority claims listed below are based on a domestic support obligation that has been
assigned to or is owed to a governmental unit and will be paid less than the full amount of the claim. This plan
provision requires that payments in § 2(a) be for a term of 60 months; see 11 U.S.C. § 1322(a)(4).


  Name of Creditor                                                Amount of claim to be paid




Part 4: Secured Claims


     § 4(a) Secured claims not provided for by the Plan:
       X None. If “None” is checked, the rest of § 4(a) need not be completed.
 Creditor                                                          Secured Property

     If checked, debtor will pay the creditor(s) listed below
 directly in accordance with the contract terms or otherwise by
 agreement.



     If checked, debtor will pay the creditor(s) listed below
 directly in accordance with the contract terms or otherwise by
 agreement.




     § 4(b) Curing default and maintaining payments
            None. If “None” is checked, the rest of § 4(b) need not be completed.
    The Trustee shall distribute an amount sufficient to pay allowed claims for prepetition arrearages; and, Debtor
 shall pay directly to creditor monthly obligations falling due after the bankruptcy filing in accordance with the
 parties’ contract.

   Creditor               Description of          Current Monthly       Estimated     Interest Rate   Amount to be
                          Secured                 Payment to be         Arrearage     on Arrearage,   Paid to
                          Property and            paid directly to                    if applicable   Creditor by
                          Address, if real        creditor by                         (%)             the Trustee
                          property                Debtor
   Mr. Cooper             1337 N. 32nd St.        $1,233.00             $3,701.00     N/A             $3,701.00
   (1st Mortgage)         Unit 52,
                          Philadelphia, PA
   CENLAR                 19121                   $693.00               $4,837.00     N/A             $4,837.00
   (2nd Mortgage)         (Debtor’s
                          Residence)
   Philadelphia
   (Real Estate           Debtors                 $282.00               $5,000.00     9%              $6,228.00
   Taxes)                 Residence

   Philadelphia           Debtors                 $100.00               $459.51       N/A             $459.51
   (Water)                Residence


                                                                    3
  Case 19-12162-amc               Doc 15       Filed 04/15/19 Entered 04/15/19 15:56:45                          Desc Main
                                               Document     Page 4 of 8


    § 4(c) Allowed secured claims to be paid in full: based on proof of claim or pre-confirmation
determination of the amount, extent or validity of the claim
           None. If “None” is checked, the rest of § 4(c) need not be completed.

        (1) Allowed secured claims listed below shall be paid in full and their liens retained until completion
of payments under the plan.

           (2) If necessary, a motion, objection and/or adversary proceeding, as appropriate, will be filed to
determine the amount, extent or validity of the allowed secured claim and the court will make its determination
prior to the confirmation hearing.

        (3) Any amounts determined to be allowed unsecured claims will be treated either: (A) as a general
unsecured claim under Part 5 of the Plan or (B) as a priority claim under Part 3, as determined by the court.

          (4) In addition to payment of the allowed secured claim, “present value” interest pursuant to 11 U.S.C.
§ 1325(a)(5)(B)(ii) will be paid at the rate and in the amount listed below. If the claimant included a different
interest rate or amount for “present value” interest in its proof of claim or otherwise disputes the amount provided for
“present value” interest, the claimant must file an objection to confirmation.

         (5) Upon completion of the Plan, payments made under this section satisfy the allowed secured claim and
release the corresponding lien.


                            Description of
 Name of Creditor           Secured Property           Allowed            Present     Dollar Amount         Total
                            and Address, if real       Secured            Value       of Present            Amount to
                            property                   Claim              Interest    Value Interest        be paid
                                                                          Rate
 Bankers Healthcare         1337 N. 32nd St. Unit      $0.00              $0.00       $93,655.57            $0.00
 Group, LLC                 52, Philadelphia, PA
                            19121
 Patterson Dental           (Debtor’s Residence)       $0.00              $0.00       $46,803.14            $0.00
 Supply, Inc.
                            (And or Dental
                            Equipment)

     § 4(d) Allowed secured claims to be paid in full that are excluded from 11 U.S.C. § 506
         None. If “None” is checked, the rest of § 4(d) need not be completed.

     The claims below were either (1) incurred within 910 days before the petition date and secured by a purchase
money security interest in a motor vehicle acquired for the personal use of the debtor(s), or (2) incurred within 1 year of
the petition date and secured by a purchase money security interest in any other thing of value.

      (1) The allowed secured claims listed below shall be paid in full and their liens retained until completion of
payments under the plan.

         (2) In addition to payment of the allowed secured claim, “present value” interest pursuant to 11 U.S.C.
§ 1325(a)(5)(B)(ii) will be paid at the rate and in the amount listed below. If the claimant included a different interest
rate or amount for “present value” interest in its proof of claim, the court will determine the present value interest rate
and amount at the confirmation hearing.

Name of Creditor            Collateral         Amount of            Present Value     Estimated total payments
                                               Claim                Interest
Volvo Financial             Automobile         $5,018                        %       $376.00

Phila Real Estate Taxes                                                               %        $




                                                                4
  Case 19-12162-amc               Doc 15      Filed 04/15/19 Entered 04/15/19 15:56:45                         Desc Main
                                              Document     Page 5 of 8

     § 4(e) Surrender
            None. If “None” is checked, the rest of § 4(e) need not be completed.

            (1) Debtor elects to surrender the secured property listed below that secures the creditor’s claim.
            (2) The automatic stay under 11 U.S.C. § 362(a) and 1301(a) with respect to the secured property
terminates upon confirmation of the Plan.
            (3) The Trustee shall make no payments to the creditors listed below on their secured claims.

 Creditor                                                     Secured Property
 Bankers Healthcare Group, LLC                                Dental Equipment & Supplies

 Patterson Dental Supply, Inc.                                Dental Equipment & Supplies




     § 4(f) Loan Modification
       X None. If “None” is checked, the rest of § 4(f) need not be completed.
       (1) Debtor shall pursue a loan modification directly with                      or its successor in interest or its
 current servicer (“Mortgage Lender”), in an effort to bring the loan current and resolve the secured arrearage claim.

       (2) During the modification application process, Debtor shall make adequate protection payments directly to
 Mortgage Lender in the amount of $            per month, which represents                        (describe
 basis of adequate protection payment). Debtor shall remit the adequate protection payments directly to the
 Mortgage Lender.

       (3) If the modification is not approved by               (date), Debtor shall either (A) file an amended Plan to
 otherwise provide for the allowed claim of the Mortgage Lender; or (B) Mortgage Lender may seek relief from the
 automatic stay with regard to the collateral and Debtor will not oppose it.



Part 5: General Unsecured Claims

     § 5(a) Separately classified allowed unsecured non-priority claims
            None. If “None” is checked, the rest of § 5(a) need not be completed.

                             Basis for Separate
 Creditor                    Classification             Treatment                     Amount of            Amount to
                                                                                      Claim                be paid




     § 5(b) Timely filed unsecured non-priority claims
           (1) Liquidation Test (check one box)
               X All Debtor(s) property is claimed as exempt.
                   Debtor(s) has non-exempt property valued at $             for purposes of § 1325(a)(4) and plan
provides for distribution of $                     to allowed priority and unsecured general creditors.

             (2) Funding: § 5(b) claims to be paid as follows (check one box):
                X Pro rata
                  100%
                  Other (Describe)



                                                               5
  Case 19-12162-amc                Doc 15      Filed 04/15/19 Entered 04/15/19 15:56:45                           Desc Main
                                               Document     Page 6 of 8


Part 6: Executory Contracts & Unexpired Leases


         None. If “None” is checked, the rest of § 6 need not be completed.

 Creditor                             Nature of Contract or Lease          Treatment by Debtor Pursuant to §365(b)

 1. Dental Office Lease               Dental Office Lease                  Rejected
 Agreement between Dr. Jay            Agreement
 Liu, P.C., Sub-tenant, Medical
 Arts Properties, L.P.,
 Landlord AND Dr. Charles
 Crawford, sub-tenant.

 2. Volvo Car Financial               Auto Lease                           Assume
 Services


Part 7: Other Provisions

     § 7(a) General principles applicable to the Plan
        (1) Vesting of Property of the Estate (check one box)
                 X Upon confirmation
                    Upon discharge

       (2) Subject to Bankruptcy Rule 3012, the amount of a creditor’s claim listed in its proof of claim controls over
any contrary amounts listed in Parts 3, 4 or 5 of the Plan.

       (3) Post-petition contractual payments under § 1322(b)(5) and adequate protection payments under §
1326(a)(1)(B),(C) shall be disbursed to the creditors by the debtor directly. All other disbursements to creditors shall be
made by the Trustee.

           (4) If Debtor is successful in obtaining a recovery in a personal injury or other litigation in which Debtor is the
plaintiff, before the completion of plan payments, any such recovery in excess of any applicable exemption will be paid
to the Trustee as a special Plan payment to the extent necessary to pay priority and general unsecured creditors, or as
agreed by the Debtor and the Trustee and approved by the court.

    § 7(b) Affirmative duties on holders of claims secured by a security interest in debtor’s
principal residence

        (1) Apply the payments received from the Trustee on the pre-petition arrearage, if any, only to such arrearage.

         (2) Apply the post-petition monthly mortgage payments made by the Debtor to the post-petition mortgage
obligations as provided for by the terms of the underlying mortgage note.

         (3) Treat the pre-petition arrearage as contractually current upon confirmation for the Plan for the sole
purpose of precluding the imposition of late payment charges or other default-related fees and services based on the
pre-petition default or default(s). Late charges may be assessed on post-petition payments as provided by the terms of
the mortgage and note.

         (4) If a secured creditor with a security interest in the Debtor’s property sent regular statements to the Debtor
pre-petition, and the Debtor provides for payments of that claim directly to the creditor in the Plan, the holder of the
claims shall resume sending customary monthly statements.

        (5) If a secured creditor with a security interest in the Debtor’s property provided the Debtor with coupon
books for payments prior to the filing of the petition, upon request, the creditor shall forward post-petition coupon
book(s) to the Debtor after this case has been filed.

        (6) Debtor waives any violation of stay claim arising from the sending of statements and coupon books
as set forth above.



                                                                 6
  Case 19-12162-amc               Doc 15      Filed 04/15/19 Entered 04/15/19 15:56:45                         Desc Main
                                              Document     Page 7 of 8



    § 7(c) Sale of Real Property
      X None. If “None” is checked, the rest of § 7(c) need not be completed.

       (1) Closing for the sale of                                  (the “Real Property”) shall be completed within
months of the commencement of this bankruptcy case (the “Sale Deadline”). Unless otherwise agreed by the
parties or provided by the Court, each allowed claim secured by the Real Property will be paid in full under §4(b)(1)
of the Plan at the closing (“Closing Date”).

       (2) The Real Property will be marketed for sale in the following manner and on the following terms:




         (3) Confirmation of this Plan shall constitute an order authorizing the Debtor to pay at settlement all
customary closing expenses and all liens and encumbrances, including all § 4(b) claims, as may be necessary to
convey good and marketable title to the purchaser. However, nothing in this Plan shall preclude the Debtor from
seeking court approval of the sale of the property free and clear of liens and encumbrances pursuant to 11 U.S.C.
§363(f), either prior to or after confirmation of the Plan, if, in the Debtor’s judgment, such approval is necessary or
in order to convey insurable title or is otherwise reasonably necessary under the circumstances to implement this
Plan.

       (4) Debtor shall provide the Trustee with a copy of the closing settlement sheet within 24 hours of the
Closing Date.

       (5) In the event that a sale of the Real Property has not been consummated by the expiration of the Sale
Deadline:




Part 8: Order of Distribution

The order of distribution of Plan payments will be as follows:

      Level 1:   Trustee Commissions*
      Level 2:   Domestic Support Obligations
      Level 3:   Adequate Protection Payments
      Level 4:   Debtor’s attorney’s fees
      Level 5:   Priority claims, pro rata
      Level 6:   Secured claims, pro rata
      Level 7:   Specially classified unsecured claims
      Level 8:   General unsecured claims
      Level 9:   Untimely filed general unsecured non-priority claims to which debtor has not objected

*Percentage fees payable to the standing trustee will be paid at the rate fixed by the United States Trustee not
to exceed ten (10) percent.




                                                               7
  Case 19-12162-amc              Doc 15      Filed 04/15/19 Entered 04/15/19 15:56:45                        Desc Main
                                             Document     Page 8 of 8


 Part 9: Non Standard or Additional Plan Provisions

   Under Bankruptcy Rule 3015.1(e), Plan provisions set forth below in Part 9 are effective only if the applicable
   box in Part 1 of this Plan is checked. Nonstandard or additional plan provisions placed elsewhere in the Plan
   are void.

    None. If “None” is checked, the rest of Part 9 need not be completed.

   Motion(s) to Avoid Liens and Security Interests will be filed for any security interest held (by Patterson
   Dental Supply, Inc, and Bankers Healthcare Group, LLC) against Debtor’s residence, dental supplies
   and equipment.




  By signing below, attorney for Debtor(s) or unrepresented Debtor(s) certifies that this Plan contains no
nonstandard or additional provisions other than those in Part 9 of the Plan.



          4-15-2019
Date:
                                                           Attorney for Debtor(s)


        If Debtor(s) are unrepresented, they must sign below.



Date:
                                                           Debtor


Date:
                                                           Joint Debtor




                                                                8
